Vacate and Render and Opinion Filed January 6, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01469-CV

                               ESTHER THOMPSON, Appellant
                                          V.
                                FRANCIS KEELING, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-04386

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Before the Court is the parties’ December 20, 2019 joint motion to dismiss. The motion

states the parties have reached an agreement and details the same. We grant the motion, vacate

the trial court’s judgment, and render judgment, as set out in the parties’ motion, as follows:

       1. Appellant agrees to pay to Appellee the total sum of $30,000, in exchange for
          Appellee’s pro rata share of the real property located at 723 Calcutta Drive Dallas Texas
          75241, and more fully described as: Lot 4, Block 1/6017, of the Glenview Addition
          No. 6 an Addition to the City of Dallas, Texas. According to the Map thereof recorded
          in Volume 29, Page 79, Map Records, Dallas, Texas - commonly known as 723
          Calcutta Drive, Dallas, Texas 75241.

       2. Appellee agrees to convey deed to Appellant via Special Warranty Deed, her interest
          in the real property described above, commonly known as 723 Calcutta Drive Dallas
          Texas 75241, and more fully described as: Lot 4, Block 1/6017, of the Glenview
          Addition No. 6 an Addition to the City of Dallas, Texas. According to the Map thereof
          recorded in Volume 29, Page 79, Map Records, Dallas, Texas. Reservations from and
          Acceptance to Conveyance: NONE, immediately upon payment by Appellant, in the
           sum of $30,000. The deed shall be drafted by Appellant’s attorney and provided to
           Appellee to sign. Appellant shall incur the costs of recording the deed.


       Attorney’s fees and costs of court shall be taxed against the party incurring the same. All

other claims or matters in this cause are dismissed with prejudice.




                                                  /Bill Pedersen, III//
                                                  BILL PEDERSEN. III
                                                  JUSTICE


191469f.p05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 ESTHER THOMPSON, Appellant                         On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01469-CV          V.                     Trial Court Cause No. DC-17-04386.
                                                    Opinion delivered by Justice Pedersen, III.
 FRANCIS KEELING, Appellee                          Justices Osborne and Partida-Kipness
                                                    participating.

               In accordance with this Court’s opinion of this date, we GRANT the parties’ joint
motion, VACATE the trial court’s judgment, and RENDER judgment, as set out in the parties’
motion, as follows:

              Appellant agrees to pay to Appellee the total sum of $30,000, in exchange for
       Appellee’s pro rata share of the real property located at 723 Calcutta Drive Dallas Texas
       75241, and more fully described as: Lot 4, Block 1/6017, of the Glenview Addition No. 6
       an Addition to the City of Dallas, Texas. According to the Map thereof recorded in Volume
       29, Page 79, Map Records, Dallas, Texas - commonly known as 723 Calcutta Drive, Dallas,
       Texas 75241.

               Appellee agrees to convey deed to Appellant via Special Warranty Deed, her
       interest in the real property described above, commonly known as 723 Calcutta Drive
       Dallas Texas 75241, and more fully described as: Lot 4, Block 1/6017, of the Glenview
       Addition No. 6 an Addition to the City of Dallas, Texas. According to the Map thereof
       recorded in Volume 29, Page 79, Map Records, Dallas, Texas. Reservations from and
       Acceptance to Conveyance: NONE, immediately upon payment by Appellant, in the sum
       of $30,000. The deed shall be drafted by Appellant’s attorney and provided to Appellee to
       sign. Appellant shall incur the costs of recording the deed.

        Attorney’s fees and costs of court shall be taxed against the party incurring the same. All
other claims or matters in this cause are dismissed with prejudice.



Judgment entered this 6th day of January, 2020.